t c memo united_states tax_court michael james heun petitioner v commissioner of internal revenue respondent docket no filed date michael james heun pro_se osmun r latrobe for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax additions to tax_year deficiency sec_6653 dollar_figure big_number big_number dollar_figure big_number big_number -- -- big_number section sec_6653 b a -- -- -- dollar_figure big_number -- b -- -- -- -- sec_6653 sec_6654 -- -- -- -- -- -- dollar_figure -- big_number percent of the interest on the portion of the underpayment attributable to fraud previously assessed upon filing of delinquent federal_income_tax return return the issues for decision are is petitioner liable for the deficiencies determined in the notices of deficiency notices we hold that he is is petitioner liable for the additions to tax for fraud for the years at issue we hold that he is is petitioner liable for the additions to tax under sec_6654 for and we hold that he is background this case was submitted on the basis of the facts and evidence that the court deemed to be established for purposes of this case in its order under rule f dated date at the time the petition was filed petitioner resided in bethany oklahoma petitioner filed a joint_return for he did not all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure thereafter file a return for that year claiming married filing separate status petitioner did not timely file returns for and on date petitioner was convicted by a jury of attempting to evade or defeat tax for under sec_7201 and of willfully making and subscribing a false return for the same year under sec_7206 on the same date petitioner was convicted by a jury of willfully failing to file returns for and under sec_7203 the u s court_of_appeals for the ninth circuit affirmed those convic- tions after serving a portion of his sentence for the foregoing crimes petitioner was placed on probation as one of the conditions of that probation petitioner was required to file a return for each of the years through as required_by_law petitioner was to report in those returns his wages from employment during those years as well as other income and deduc- tions on or about august or date petitioner filed returns for the years through with the internal_revenue_service center in austin texas austin service_center each of those returns bore petitioner's signature and the words without prejudice appeared above his signature petitioner claimed married_filing_separately status in each of the returns for the years through and reported total income from wages for those years in the following amounts year wages dollar_figure big_number big_number big_number big_number attached to each of the returns for through were documents entitled statements and declarations of petitioner in which among other things he asserted that the wages that he received were not taxable_income and that he was a nonresident_alien at or very shortly before the time petitioner filed returns for through with the austin service_center he filed a form 1040nr u s nonresident_alien income_tax return for each of those years with the internal_revenue_service center in philadelphia pennsylvania in which he reasserted his claim that he was a nonresident_alien and that he owed no taxes to the united_states during each of the years at issue petitioner who was licensed as a certified_public_accountant by the state of ari- zona was employed by dixon properties inc and or dixon international holdings u s a inc dixon as vice president in charge of finance and corporate comptroller the major source_of_income for petitioner during the years through was dixon in his capacity as financial officer of dixon petitioner was able to and did prevent a form_w-2 wage and tax statement from being sent by that company to him the internal_revenue_service or the state of arizona with respect to his wage income for each of the years through nor were any forms filed in the name of petitioner for those years during petitioner established the five star trust and began to transfer certain of his assets into the name of that trust discussion petitioner bears the burden of proving that respondent's determinations in the notices of the deficiencies and the addi- tions to tax under sec_6654 are in error rule a 290_us_111 respondent bears the burden_of_proof on the fraud issue and that burden is to be carried by clear_and_convincing evidence rule b sec_7454 throughout the course of this proceeding from its commence- ment when petitioner timely filed a petition in this court through the brief that he filed after this case was submitted petitioner has persisted in advancing matters that are inter alia frivolous groundless irrelevant immaterial and or nonsensical on the record before us we find that petitioner has failed to show error in respondent's determinations of the deficiencies and the additions to tax under consequently we sustain those determinations we now turn to the fraud issue we deal separately with the year for which petitioner was convicted of inter alia criminal_tax_evasion under sec_7201 we conclude that that conviction collaterally estops petitioner from denying that the underpayment for is due to fraud for purposes of sec_6653 e g 96_tc_858 affd 959_f2d_16 2d cir with respect to each of the years through respondent must prove by clear_and_convincing evidence that an underpayment exists and fraudulent intent rule b sec_7454 petitioner filed delinquent returns for each of those years in which he showed that he received wages on the record before us we find that an underpayment exists for each of the years through in order to prove fraudulent intent the u s court_of_appeals for the tenth circuit_court of appeals to which an appeal in this case would ordinarily lie has held that a taxpayer is not liable for the civil_fraud penalties unless he commits some affirmative act of concealment or misrepresentation mere failure_to_file whether disclosed or not does not justify the fraud penalties even when the taxpayer knows that taxes are due 763_f2d_1139 10th cir affg tcmemo_1984_152 applying the foregoing proof requirements that the court_of_appeals imposes on respondent see 54_tc_742 affd 445_f2d_985 10th cir respondent must show by clear_and_convincing evidence some affirmative act by petitioner of concealment or misrepresentation such as filing false information or attempting to mislead respondent see zell v commissioner supra pincite in order to prove fraudulent intent for each of the years through the record in this case establishes that in his capacity as financial officer of dixon his employer petitioner a licensed certified_public_accountant was able to and did prevent a form_w-2 from being sent by that company to the internal_revenue_service with respect to the money that that company paid him during each of the years through it is implausible to us that petitioner's training and experience as a certified_public_accountant would lead him to conclude that his employer was not required to file a form_w-2 for any of those years we find petitioner's preventing his employer from filing a form_w-2 for any of the years through to be an affirmative act by petitioner of concealing the money that that company paid him during those years see zell v commissioner supra pincite in addition for each of the years through petitioner failed to file timely a return was convicted of willfully failing to file a return under sec_7203 and attempted to evade reporting a substantial amount of income by such failure petitioner filed delinquent returns for the years through because he was required to do so as one of the conditions of his being placed on probation after he served a portion of his sentence for his convictions under sec_7201 sec_7206 and sec_7203 based on our review of the record in this case respondent has persuaded us by clear_and_convincing evidence of petitioner's fraudulent intent with respect to the underpayment for each of the years through that is attributable to his wage income accordingly we sustain respondent's determinations for each of the years and a under sec_6653 and b under sec_6653 to the extent based on the previously assessed underpayment for each such year that is attributable to petitioner's wage income for each of the years and under sec_6653 and b and for under sec_6653 although respondent has not requested a penalty under sec_6673 this court is authorized to impose such a penalty in cases where the taxpayer's position is frivolous or groundless or the proceeding was instituted or maintained primarily for delay sec_6673 and b coulter v commissioner 82_tc_580 under the circumstances presented here we conclude that petitioner's positions in this case that the notice_of_deficiency for petitioner's taxable years and determined inter alia that petitioner is liable for each such year for the addition_to_tax under sec_6653 with respect to a previously assessed underpayment that is attribut- able to not only petitioner's wage income for and in the amounts of dollar_figure and dollar_figure respectively but also capital_gain and interest_income of dollar_figure and dollar_figure respec- tively respondent has failed to prove the requisite fraudulent intent with respect to such assessed underpayment for each of the years and that is attributable to such capital_gain and interest_income see sec_6653 inter alia he is not liable for income_tax on the wages that he received during the years throughout and that he was a nonresident_alien during those years are frivolous and ground- less we further conclude that petitioner instituted and main- tained this proceeding primarily for delay accordingly we hold that petitioner is liable for a penalty under sec_6673 in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
